Order entered March 4, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-01248-CR
                                   No. 05-18-01249-CR
                                   No. 05-18-01250-CR
                                   No. 05-18-01251-CR

                       AARON MICAH CARPENTER, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                       On Appeal from the 396th District Court
                               Tarrant County, Texas
          Trial Court Cause Nos. 1464428D, 1464424D, 1464421D & 1464417D

                                        ORDER
      Before the Court is the State’s March 1, 2019 second motion to extend time to file its

brief. We GRANT the motion and ORDER the brief filed on or before March 18, 2019.


                                                   /s/   BILL PEDERSEN, III
                                                         JUSTICE